Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Savings Plan Committee Wyeth Savings Plan – Puerto Rico: We consent to the incorporation by reference in the Registration Statement on FormS-8 (File No.333-162520) of our report dated June24, 2010, relating to the statement of net assets available for plan benefits of the Wyeth Savings Plan – Puerto Rico as of December31, 2009, and the related statement of changes in net assets available for plan benefits for the year ended December 31, 2009, and the related supplemental ScheduleH, Line4i - Schedule of Assets (Held at End of Year) as of December31, 2009, which report appears in the December31, 2009 annual report on Form11-K of the Wyeth Savings Plan – Puerto Rico. /s/ KPMG LLP Memphis, Tennessee June24, 2010
